Cite as 2015 Ark. App. 511

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-15-34


                                                   Opinion Delivered   SEPTEMBER 23, 2015

MATTHEW COCHRAN                                    APPEAL FROM THE CRITTENDEN
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   [NO. CR-11-176]
V.
                                                   HONORABLE RALPH WILSON, JR.,
                                                   JUDGE
STATE OF ARKANSAS
                                   APPELLEE        AFFIRMED



                             KENNETH S. HIXSON, Judge


       On September 19, 2011, appellant Matthew Cochran pleaded guilty to possession of

drug paraphernalia and was placed on five years’ probation. The State filed a motion to

revoke appellant’s probation on October 26, 2012, and an amended petition to revoke was

filed on January 27, 2014. After a hearing held on October 1, 2014, the trial court found that

Mr. Cochran violated his conditions of probation by failing to pay fines, costs, and probation

fees, and that he further violated his conditions by failing to report to his probation officer as

directed. On October 2, 2014, the trial court entered an order revoking appellant’s probation

and sentencing him to four years in prison.

       Mr. Cochran now appeals from his revocation and resulting sentence. For reversal, he

argues that the trial court erred in revoking his probation because the violations for which he

was revoked were not inexcusable. We affirm.
                                 Cite as 2015 Ark. App. 511

       Pursuant to Arkansas Code Annotated section 16-93-308(d) (Supp. 2013), the burden

upon the State in a revocation proceeding is to prove by a preponderance of the evidence that

the defendant inexcusably failed to comply with a condition of the probation. The State

needs to prove only one violation to sustain a revocation of probation. Reynolds v. State, 2012
Ark. App. 705. We will not reverse a decision revoking probation unless the trial court’s

findings are clearly against the preponderance of the evidence, and we defer to the credibility

determinations made by the trial court. Peel v. State, 2015 Ark. App. 226.

       Amy Peyton, collector of fines and costs for the Crittenden County Sheriff’s Office,

testified at the revocation hearing. Ms. Peyton stated that a condition of Mr. Cochran’s

probation required him to pay a total of $1645 in fines and costs at a rate of $50 per month

beginning on November 19, 2011. Ms. Peyton testified that the only payments received from

Mr. Cochran were a $25 payment on September 6, 2013, and a $20 payment on September

9, 2013.

       Jennifer Clements testified that she was Mr. Cochran’s probation officer beginning on

February 18, 2014. According to Ms. Clements, the last time Mr. Cochran reported to

probation was on September 4, 2013, when he reported to his previous probation officer.

Ms. Clements mailed a letter to Mr. Cochran on February 20, 2014, directing him to report

on March 5, 2014. However, Mr. Cochran failed to report as directed, and Ms. Clements

has never heard from him. Ms. Clements further testified that Mr. Cochran was $595

delinquent on his $35 monthly probation fees.




                                              2
                                  Cite as 2015 Ark. App. 511

       In this appeal, Mr. Cochran first argues that the trial court erred in revoking probation

based on his failure to pay fines, costs, and fees because such failure was not inexcusable.

Mr. Cochran asserts that there was no testimony offered to show that he had any real ability

to pay, was demonstrating a lack of effort, or was spending his money on something

nonessential or illegal. He contends that the trial court’s finding that his failure to pay was

inexcusable was clearly against the preponderance of the evidence.

       We stated in Alls v. State, 2015 Ark. App. 226, that once the State introduces evidence

of nonpayment, the defendant then has the burden of going forward with some reasonable

excuse for his failure to pay as ordered. If the probationer asserts an inability to pay and

provides evidence demonstrating that inability, then the State must demonstrate that the

probationer did not make a good-faith effort to pay. Peals v. State, 2015 Ark. App. 1, 453
S.W.3d 151. In Hanna v. State, 2009 Ark. App. 809, 372 S.W.3d 375, we stated that once

the State has introduced evidence of nonpayment, the probationer cannot sit back and rely

totally upon the trial court to make inquiry into his excuse for nonpayment, nor must the

State negate every possible excuse for nonpayment in its case in chief. The probationer must

explain his failure to pay, and if he asserts an inability to pay, the State must carry its ultimate

burden of demonstrating no good-faith effort by a preponderance of the evidence. Hanna,

supra. If the probationer offers no reasonable explanation for his failure to pay, then it is

difficult to find clear error in a trial court’s finding of inexcusable failure. Peals, supra.

       Applying these principles to the present case, we hold that the trial court’s finding that

appellant’s failure to pay was inexcusable was not clearly against the preponderance of the


                                                 3
                                  Cite as 2015 Ark. App. 511

evidence. The State undisputedly produced evidence of nonpayment, demonstrating that

over a period of three years Mr. Cochran had paid just $45 toward his costs and fines and was

$595 behind on his probation fees. Mr. Cochran did not testify or present any evidence at

the revocation hearing. He neither asserted the inability to pay nor offered any excuse or

explanation. In his brief, Mr. Cochran relies on Ms. Peyton’s testimony that he had told her

that he was doing “odds and ends jobs” for his landlord and would make every effort to pay.

However, if anything, this testimony showed that Mr. Cochran was physically able to work.

We therefore affirm the trial court’s finding that Mr. Cochran violated his conditions by

inexcusably failing to pay fines, fees, and costs.

       Mr. Cochran’s remaining argument is that the trial court erred in finding that he had

inexcusably failed to report to his probation officer. However, we need not address this issue

because proof of only one violation is sufficient to revoke probation. See Reynolds, supra.

Having sustained the trial court’s finding that appellant inexcusably failed to pay fines, fees,

and costs, we affirm his revocation and sentence.

       Affirmed.

       KINARD and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson, Ass’t Att’y Gen., for appellee.




                                                4